Citation Nr: 1523494	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  12-28 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable rating for gastroenteritis, for the period beginning July 5, 2011.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from July 2001 to November 2001, October 2007 to March 2008, and from June 2009 to June 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

During the pendency of the appeal, an August 2012 rating decision granted the Veteran a 30 percent rating from June 28, 2010 to July 4, 2011, and a noncompensable evaluation thereafter.  In his September 2012 VA Form 9, the Veteran specifically restricted his appeal to entitlement to a compensable evaluation for the period beginning July 5, 2011.  

In October 2013, the Veteran testified at a hearing before the undersigned Veterans' Law Judge.  A transcript of that hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At his October 2013 hearing, the Veteran testified that he received VA treatment at the Hartshorne VA outpatient clinic the Tuesday prior to his hearing, at which time he had discussed his ongoing stomach issues.  While a review of the record reveals VA treatment records prior and subsequent to October 2013, the record does not contain the October 2013 VA treatment record referenced by the Veteran.  Accordingly, the Board finds that a remand is necessary to obtain the outstanding VA treatment records.  

Additionally, the Board finds that the March 2013 VA examination is inadequate for adjudicating the claim.  As noted by the Veteran's representative, the March 2013 examiner did not review the Veteran's entire claims file.  While failure to review the claims file does not automatically render an examination inadequate, in the present case the examiner's inability to review the claims file does render the examination report inadequate because the examiner was not aware of all the pertinent facts.  See Nieves-Rodriguez v. Shinseki, 22 Vet. App. 295, 301 (2008).  Specifically, the examiner was unable to review and address the lay statements of record by the Veteran and his wife concerning the nature and severity of the Veteran's symptoms.  Accordingly, on remand the Veteran should be afforded another VA examination to assess the nature and severity of his service-connected gastroenteritis.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record any outstanding VA treatment records dated from February 27, 2013 to May 9, 2014, to include all treatment records from the Hartshorne VA outpatient clinic, and any treatment records from November 2014 to present.

2.  Thereafter, provide the Veteran with a VA examination to assess the nature and severity of his service-connected gastroenteritis.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner in conjunction with the examination. 

Any indicated studies and tests should be accomplished.  In addressing the severity of the Veteran's gastroenteritis, the examiner must address the lay statements of record, to include those by the Veteran and his wife.  

3.  Finally, readjudicate the claim.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period to respond.  The case should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




